DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “a lower portion of the second through hole 130 is sewn to the curtain airbag cushion 1 and the first end of the strap 400 by sewing 300” to --a lower portion of the intermediate connection tap 200 is sewn to the curtain airbag cushion 1 and the first end of the strap 400 by sewing 300-- (paragraph 0049).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheal et al. (US 7,823,914).  Cheal et al. discloses an apparatus (airbag mounting assembly #110) for mounting a round-rolled curtain airbag cushion (#102) to a vehicle body (including roof rail #12; figures 1, 2), the apparatus comprising:
(claim 1) a mounting plate (mounting bracket #112; figures 3-5) configured to be coupled to the vehicle body (#12; has the ability to so perform; figures 1, 2);
an intermediate connection tap (connecting member #116) coupled to the mounting plate (#112; figures 3-5);
strap (wrapping member #114) configured to wrap around the curtain airbag cushion (#102) and extending through the mounting plate (#112; has the ability to so perform; figures 1-5);
the strap (#114) having:
a first end sewn (via stitches #120) together with the curtain airbag cushion (#102) and the intermediate connection tap (#116; figures 3-5);
a second end configured to engage the intermediate connection tap (#116; has the ability to so perform; figures 3-5);
(claim 3) wherein the mounting plate (#112) has a through hole (#119), and the intermediate connection tap (#116) and the strap (#114) extend through the through hole (figures 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 7,823,914).  Cheal et al. discloses wherein the mounting plate (#112) comprises metal (column 4, lines 29-31; claim 6) and has an upper portion configured to be coupled to the vehicle body (#12) by a bolt connection (including mounting aperture #118 and bolt #130; has the ability to so perform; figures 1-5).  While Cheal et al. does not specifically disclose the metal mounting plate comprising steel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cheal et al. to include the metal mounting plate comprising steel, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses plates, straps, and intermediate connection taps for mounting airbag cushions to vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614